Citation Nr: 1809396	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for tinnitus.

2. Entitlement to an evaluation in excess of 10 percent for lumbosacral strain.

3. Entitlement to a compensable evaluation for left knee patellofemoral syndrome, prior to April 21, 2012.

4. Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome from April 22, 2012 forward.

5. Entitlement to a compensable evaluation for right knee patellofemoral syndrome.

6. Entitlement to an evaluation in excess of 10 percent for vertigo.

7. Entitlement to service connection for bilateral conjunctivitis. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1988 to June 2010, with service in Southwest Asia theater of operations and Afghanistan. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction resides with the RO in Roanoke, Virginia.  

During the course of the appeal the RO granted an additional increased rating of 10 percent for the Veteran's vertigo in a March 2012 rating decision, effective July 1, 2010. In addition, the RO granted an additional increased rating of 10 percent, for a portion of the appeal, for the Veteran's left knee disability in a February 2017 rating decision, effective April 22, 2012. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims as to these issues are still in controversy and on appeal. Id.  

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for extensor tendinitis (tennis elbow) has been raised by the record in a May 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to an increased evaluation for right and left knee patellofemoral syndrome and entitlement to service connection for bilateral conjunctivitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's tinnitus currently rated at 10 percent is the maximum schedular rating for service connected tinnitus and the Veteran has not advanced any specific reasons as to why a higher rating is warranted on an extra-schedular basis.

2. The Veteran's vertigo has been manifested by intermittent dizziness, nausea and needing to rest; and not by occasional staggering. 

3. The Veteran's lumbosacral strain has been manifested by complaints of pain and increased pain on motion, difficulty lifting and standing, and occasional flare-ups with limitation of forward flexion of the thoracolumbar spine to 80 degrees, and a combined range of motion of the thoracolumbar spine to 220 degrees, there was not forward flexion to 60 degrees or less, or a combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, favorable ankylosis of the entire thoracolumbar spine, and/or incapacitating episodes as defined by VA have not been shown. 




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for tinnitus are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2017).

2. The criteria for a rating in excess of 10 percent for vertigo have not been met.
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6299-6204 (2017).

3. The criteria for a rating in excess of 10 percent for lumbosacral strain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Board notes that the Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds that the appeal may be considered on the merits.
II. Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings, and these have been considered but are not warranted herein. Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


A. Tinnitus

The Veteran contends she is entitled to an increased rating for her service connected tinnitus. The Veteran served in the Navy as a supply and management specialist and supervisor. The Veteran's tinnitus is rated at 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 6260, which is the maximum schedular rating 

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)). The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description. Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2017). The Veteran's claim for service connection for tinnitus was filed in May 2010, after the change in regulation. 

Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes. Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus. 38 C.F.R. § 4.87 (2017).

The Board notes that the Veteran is currently service connected for vertigo under Diagnostic Code 6204, and such is on appeal before the Board and will be discussed in greater detail below. Additionally, the Board notes that the Veteran has reported intermittent tinnitus and at times difficulty hearing. Previously she reported complaints of hearing loss, however, audiological testing has noted that the Veteran's hearing loss does not meet the criteria for a VA disability under 38 C.F.R. § 4.85. The Veteran has reported intermittent episodes of tinnitus which making hearing difficult. Additionally, the Veteran has reported episodes of tinnitus concurrent with dizziness, and the Veteran's symptoms of dizziness have been attributed to her vertigo, by VA examinations, DoD and private treatment records, which will be discussed in greater detail below.  

Given that the Veteran is already in receipt of the maximum schedular rating for tinnitus, there is no basis to award an increased rating. The Board has considered the Veteran's noise exposure in-service and ongoing symptoms experienced as a result of her tinnitus; however, no other rating criteria are applicable. Nor is a higher rated warranted based on reports of hearing loss or dizziness. As such, the Veteran's claim for an increased rating greater than 10 percent for her service-connected tinnitus is denied. 

As the disposition of this claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service connected tinnitus. As such, the benefit-of-the-doubt doctrine is inapplicable. 
38 C.F.R. § 4.3. For these reasons, the claim is denied.

Extraschedular consideration 

The Board notes the Veteran and her representative have raised the issue of potential entitlement to and referral for extra-schedular consideration in May 2012 correspondence as to an increased rating for tinnitus. As such the Board will consider whether referral on an extraschedular basis is warranted as to tinnitus. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The first element of extra-schedular consideration requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  

The first Thun element is not satisfied here. The Veteran's tinnitus is manifested by ongoing intermittent ringing in her ears, and difficulty hearing, which at times is associated with periods of dizziness. As noted above, the Veteran is service connected for vertigo characterized by periods of dizziness, nausea and at times rest is warranted. The Veteran's symptoms of dizziness and nausea and their resulting impairment are attributed to her service connected vertigo. The Veteran's intermittent ringing in her ears and the resulting impairment including difficulty hearing, is specifically contemplated by the rating schedule as part of the rating schedule for recurrent tinnitus. See 38 C.F.R. § 4.87, Diagnostic Code 6260.   The Veteran has not identified any factors, symptoms or dysfunction not contemplated by the schedular criteria other than the references to dizziness and hearing loss.  
The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as difficulty hearing due to the ringing in her ears as a result of her significant long term noise exposure in-service, such was clearly contemplated in the currently assigned disability evaluations. In short, there is nothing exceptional or unusual about the Veteran's tinnitus because the rating criteria reasonably describe her disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extra-schedular consideration is not warranted.

B. Vertigo

The Veteran contends she is entitled to an increased rating for her service-connected vertigo. The Veteran's vertigo is rated at 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 6299-6204. 

The Veteran's specific disability, benign paroxysmal positional vertigo, is not listed on the Rating Schedule. The RO assigned Diagnostic Code 6299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99." See 38 C.F.R. § 4.20 (2017). The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.87, Diagnostic Code 6204 for peripheral vestibular disorder. Under this Diagnostic Code, a 10 percent rating is warranted for occasional dizziness. A 30 percent rating is warranted on evidence of peripheral vestibular disorders manifest by dizziness and occasional staggering. A note provides that where hearing impairment or suppuration are present, they shall be separately rated. 38 C.F.R. § 4.87, DC 6204 (2017). 

The Veteran has not been diagnosed with Meniere's syndrome. 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that an increased rating in excess of 10 percent for vertigo is warranted. At different times during the appeal that Veteran has stated that her vertigo is manifested by intermittent dizziness, nausea, and needing to rest. The Veteran is competent to testify to such lay observable symptomatology, and these statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of her vertigo during the appeal.

The Veteran was afforded a VA examination in May 2010. The examiner noted a diagnosis of vertigo. See May 2010 VA examination. The Veteran reported dizziness and lightheadedness and difficulty balancing and has to hold on to walls to walk. The Veteran reported she must stop and rest during an episode of vertigo. Often her dizziness is accompanied by her tinnitus, which is also service-connected. The examiner noted a normal evaluation of both ears and a finding of disturbance of balance. The examiner noted no evidence of a staggering gait. The examiner noted that the effect on the Veteran's usual occupation is that during an episode of vertigo she should avoid climbing, heights, sudden movements and driving. 

Then, the Veteran as afforded a VA examination in January 2017. The examiner noted benign paroxysmal positional vertigo. See January 2017 VA examination. The Veteran's vertigo is chronic, mild and intermittent. Current episodes are about 3 per month and mild in nature, 2 episodes per year are moderate in nature and one episode every other year is prostrating. The Veteran reported an incapacitating episode in 2014, which required her to miss work for 3 days. The Veteran does not have any chronic ear infections of symptoms attributable to Meniere's syndrome nor were benign or malignant neoplasms or metastases present. The examiner noted that the Veteran's vertigo impacts her ability to work because she had to miss 3 days of work due to an acute episode of vertigo in 2014; however in the past 12 months there had been minimal functional limitations.

There is no evidence the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's vertigo. Nieves-Rodriguez, 22 Vet. App. 295.

Department of Defense (DoD) and private treatment records have been associated with the claims file. Treatment records in April 2012 note the Veteran reported intermittent dizziness with nausea at least three times weekly, and needing to lie down until the symptoms resolve. See April 22, 2012 DoD treatment record. May 2012 treatment records note intermittent episodes of vertigo occurring with or without movement and typically lasting up to 30 seconds, with an increased frequency in recent weeks. See May 9, 2012 DoD treatment record. Treatment records in June 2012 note the Veteran reported ongoing dizziness, nausea and feeling as if she is going to fall. See June 6, 2012 DoD treatment record. Treatment records in July 2012 note ongoing episodes of vertigo and MRI testing was negative for retroocochlear pathology. See July 23, 2012 DoD treatment record. August 2013 treatment records note the Veteran reported she had to come home early from work due to dizziness and nausea, and no weakness, or loss of consciousness was reported. See August 20, 2013, private treatment record. 

Based on the lay and medical evidence of record, the Board finds that the Veteran's vertigo does not more nearly approximate the level of severity contemplated by an increased 30 percent rating, as at no point during the appeal has the evidence shown that a 30 percent rating is warranted. The Board notes the Veteran's contentions regarding her intermittent episodes of dizziness, nausea, needing to lie down and a past severe instance of having to miss work for several days. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The VA examinations, DoD and private treatment records noted no indications of occasional staggering. The VA examination in January 2017 noted mild episodes of vertigo 3 times per month, with 2 moderate episodes per year and every other year a prostrating episode. The VA examiner in May 2010 noted no evidence of a staggering gait. In considering, which disability evaluation shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Based on the evidence of record a 10 percent rating is warranted. 

Additionally, the Board has considered whether a rating for the Veteran's vertigo is warranted under any alternative diagnostic code. At this junction, the Board notes that as the evidence does not show cerebellar gait (Diagnostic Code 6205), loss of an auricle (Diagnostic Code 6207), or any neoplasm of the ear (Diagnostic Code 6208), a separate or alternative evaluation under these codes is not warranted.

The Board notes the representative's arguments in April 2017 and December 2017, vaguely alleging the Veteran's vertigo has recently worsened. However, there is no objective evidence of worsening or increased symptomology of vertigo since the January 2017 examination. VA benefits or additional development may not be granted based on speculative reports.  The representative did not explain the source of the information or cite evidence in the file.  The Veteran's representative is not competent to provide a report of worsening symptoms without personal observation, direct reports from the Veteran, or citations in the record.   Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2017). That evidence must be both competent and credible. Here, there is no such balance of evidence.  

Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 
28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service connected vertigo. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

C. Lumbosacral strain 

The Veteran contends she is entitled to an increased rating for her service connected lumbosacral strain. The Veteran's lumbosacral strain is rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  The General Formula contemplates pain, whether or not it radiates. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). The Formula for Rating IVDS based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent). 38 C.F.R. § 4.71a .

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that an increased rating in excess of 10 percent for the Veteran's lumbosacral strain is warranted. At different times during the appeal the Veteran has stated that her low back disability is manifested by ongoing pain and at times flare-ups of pain and limited mobility with difficulty lifting and sitting for long periods of time. The Veteran is competent to testify to such lay observable symptomatology, and these statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of her low back disability during the appeal.

The Veteran was afforded a VA examination in May 2010.  The examiner noted the Veteran has reported a long history of ongoing low back pain. See May 2010 VA examination. She reported experiencing stiffness, fatigue, spasms and decreased motion. The Veteran did not report paresthesia, numbness, weakness or bowel/bladder problems. She reported at times the pain is severe and travels to her hips and legs. The Veteran reported experiencing flare-ups of pain due to increased bending, lifting of heavy objects and standing and walking for long periods of time. The Veteran had a normal gait. There was no clinical evidence of radiating pain or muscle spasms. Tenderness was noted on palpation. Muscle tone was normal. The bilateral straight leg test was negative, and there was no ankylosis of the thoracolumbar spine. Range of motion testing noted flexion to 80 degrees, with pain at 80 degrees and extension to 20 degrees with pain at 20 degrees. Right and left lateral flexion was to 30 degrees and right and left lateral rotation was to 30 degrees. Repetitive use testing noted no additional loss of motion. On repetitive use testing the Veteran was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. Sensory and neurological examination of the lower extremities was normal. Intervertebral Disc Syndrome (IVDS) was not present. 

Then, the Veteran was afforded a VA examination in January 2017. The examiner noted a lumbosacral strain.  See January 2017 VA examination. The Veteran reported increased frequency of low back pain, which on occasion radiates to her right buttock. She reported lifting greater than 10 pounds and sitting for more than 10 to 15 minutes causes pain, and at times her sleep is interfered. The Veteran did not report flare-ups. The examiner noted functional loss relating to lifting greater than 10 pounds and sitting for more than 10 to 15 minutes. On range of motion testing forward flexion was to 90 degrees extension to 30 degrees, right and left lateral flexion to 30 degrees and right and left lateral rotation to 30 degrees. Pain was noted on forward flexion, left lateral flexion and right lateral rotation, but did not result in additional functional loss. No evidence of pain on weight bearing was noted. Localized tenderness on palpation at L3-5 was noted. On repetitive use testing no additional loss of use or range of motion was noted. No guarding, muscle spasms or atrophy was noted. Muscle strength testing was 5/5. Reflex and sensory examinations were normal. Bilateral straight leg raising test was negative. The Veteran did not exhibit radicular pain or any other signs or symptoms due to radiculopathy. No ankylosis of the spine was noted. The examiner noted the Veteran's reports of occasional radiating pain but found no neurological abnormalities or findings, and no IVDS of the thoracolumbar spine. The examiner noted the Veteran's low back disability impacts her ability to work in that she is limited in lifting greater than 10 pounds and sitting for extended periods of time. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's low back disability during the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

DoD and private treatment records have been associated with the claims file. Treatment records in September 2012 note that the Veteran had normal range of motion in her back and continued to have discomfort with transitional movements including going from sitting to standing, and ongoing back pain. See September 5, 2012 physical therapy treatment record. December 2014 DoD treatment records note the Veteran reported occasional low back pain radiating through the right buttock and to her right knee. See December 23, 2014 DoD treatment record. 

Based on the lay and medical evidence of record, the Board finds that the Veteran's lumbosacral strain does not more nearly approximate the level of severity contemplated by an increased 20 percent rating, as at no point during the appeal has the evidence shown that a 20 percent rating is warranted. The Board notes the Veteran's contentions regarding her ongoing low back pain, flare-ups with decreased movement, and difficulty lifting objects over 10 pounds and sitting for long periods of time . Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The VA examinations in May 2010 and January 2017 noted forward flexion to 80 degrees and 90 degrees and noted the combined range of motion of the thoracolumbar spine to be 220 degrees and 240 degrees. The VA examination in May 2010 noted pain at 80 degrees and the January 2017 noted reports of pain on forward flexion. In considering, which disability evaluation shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Based on the evidence of record a 10 percent rating is warranted. 

In order to warrant a higher 20 percent rating, there must be forward flexion of the thoracolumbar spine to less than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. During the appeal the Veteran's forward flexion of the thoracolumbar spine has not been shown to be less than 80 degrees, nor has the combined range of motion of the thoracolumbar spine shown to be less than 220 degrees. In addition, there have not been objective indications of muscle spasms or guarding warranting an abnormal gait or spinal contour. 

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. Here, the Veteran at times did report flare-ups of pain and limited motion and the VA examiners specifically found that repetition on the range of motion testing did not result in additional loss of function or range of motion but did at times result in pain. To the extent that the Veteran experiences radiating pain, this is contemplated by the General Formula.  Consequently, even in consideration of such, a higher rating is not warranted on this basis.

As noted above, Diagnostic Code 5243 provides for rating disabilities of the spine under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS, which results in the higher rating. However, there is no evidence of incapacitating episodes as contemplated by the regulation, and neither the lay or medical evidence suggests that there has been physician prescribed bed rest. In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for intervertebral disc syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes is not warranted.

As to a separate rating for associated objective neurological abnormalities the Board notes that while the Veteran has at times reported pain radiating from her low back down to her buttocks and knee the January 2017 VA examiner noted the Veteran's reports of occasional radiating pain but found no neurological abnormalities or findings, and no IVDS of the thoracolumbar spine. The examiner noted there were no symptoms of radiculopathy. As such a separate rating for neurological abnormalities is not warranted. 

The Board notes the representative's arguments in April 2017 and December 2017, vaguely alleging that the Veteran's lumbosacral strain has recently worsened. However, there is no objective evidence of worsening or increased symptomology and flare-ups of the Veteran's low back disability since the January 2017 examination. The VA examination in May 2010 noted the Veteran has reported flare-ups of her low back pain and decreased movement since the inception of her claim. VA benefits or additional development may not be granted based on speculative reports.  The representative did not explain the source of the information or cite evidence in the file.  The Veteran's representative is not competent to provide a report of worsening symptoms without personal observation, direct reports from the Veteran, or citations in the record.   Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2017). That evidence must be both competent and credible. Here, there is no such balance of evidence.  

Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 
28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service connected lumbosacral strain. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied. 

Entitlement to a rating in excess of 10 percent for vertigo is denied. 

Entitlement to a rating in excess of 10 percent for lumbosacral strain is denied. 




REMAND

The Veteran contends she is entitled to an increased evaluation for her service connected right and left knee disabilities. In addition, the Veteran contends she is entitled to service connection for bilateral conjunctivitis. The Board finds a remand is warranted for additional development.

Right & left knee 

The Veteran was most recently afforded a VA examination in January 2017 as to her right and left knee disability. If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiner noted the Veteran had no evidence of pain on weight-bearing on the range of motion testing. However, there is no indication that the examiner considered both active and passive range of motion in the left and right knee. During the pendency of the appeal, it was determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. Testing for pain includes both active and passive motion. 38 C.F.R. § 4.59. However, there is no indication whether the noted range of motion of the right and left knee was active, passive or whether the recorded values were the same for each. As such the Board finds a remand is warranted for a new VA examination to determine the current severity of her right and left knee disability. 

Bilateral conjunctivitis

Next, addressing the Veteran's claim for entitlement to service connection for bilateral conjunctivitis during the appeal the Veteran reported pain, redness, watering and irritation of her eyes with intermittent symptoms. See May 2010 VA examination. The VA examiner in May 2010 noted no eye or lacrimal duct disease or injury.

However, personnel records indicate the Veteran served in Southwest Asia from January 2008 to December 2008. The Veteran has reported she began experiencing itching in her eyes while stationed in Afghanistan (not included in the applicable are for Persian Gulf War veterans) and at the time of out-processing in Kuwait (included in the Southwest Asia theater of operations.)  Since this claim has not been fully considered under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the RO should provide the Veteran with appropriate notice of the evidence needed to establish service connection pursuant to these provisions. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the file, and the Veteran should be notified and given an opportunity to provide them.

2. Additionally provide notice as the criteria required to substantiate a claim based on Persian Gulf War service under  38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for the claim for service connection for bilateral conjunctivitis.

3. Schedule the Veteran for a VA examination in order to ascertain the current severity of her service-connected right and left knee patellofemoral syndrome. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the right and left knee disability, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia, 28 Vet. App. at 168-70. 

If the Veteran describes flare-ups of pain, as she reported through her representative in December 2017 correspondence, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

The underlying reasons for any opinions expressed must be included in the report.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, she and her representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


